UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8061


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CLARENCE ANTWAINE ADAMS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:08-cv-00573-FDW; 3:06-cr-00391-FDW-1)


Submitted:    January 14, 2010              Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Antwaine Adams, Appellant Pro Se. William A. Brafford,
Assistant United States Attorney, Dana Owen Washington, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Clarence Antwaine Adams seeks to appeal the district

court’s          order    denying      relief      on     his     28     U.S.C.A.    § 2255

(West Supp. 2009) motion.                We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

                 When the United States or its officer or agency is a

party to a civil action, the notice of appeal must be filed no

more than sixty days after entry of the district court’s final

judgment         or    order,    Fed. R.   App.         P.   4(a)(1)(B),      unless     the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).               This     appeal     period            is        “‘mandatory       and

jurisdictional.’”               Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220,       229    (1960));      see   Bowles    v.      Russell,       551 U.S.   205,   214

(2007) (“[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”).

                 The     district     court’s      order     denying       Adams’    § 2255

motion was entered on the docket on December 17, 2008.                               Adams’

notice of appeal was filed on November 5, 2009, * well beyond the

       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the district court. See Fed. R. App. P. 4(c); Houston v. Lack,
487 U.S. 266, 270-72 (1988).


                                               2
sixty-day    appeal   period.     Further,   Adams   did   not   obtain    an

extension of the appeal period, and he is not entitled to a

reopening of the appeal period, see Fed. R. App. P. 4(a)(6).               We

therefore dismiss the appeal for lack of jurisdiction.             We deny

Adams’ request for a certificate of appealability and dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before   the   court    and

argument would not aid the decisional process.

                                                                 DISMISSED




                                      3